Claims 1-13 are still at issue and are present for examination.  Claims 11-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/20.
Applicants' arguments filed on 2/4/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 are confusing as to whether the claimed polypeptide must have 95% identity to all of SEQ ID NO: 594 yet lack a signal peptide and/or a carbohydrate binding module (CBM) or if it is intended to recite a polypeptide having 95% identity to the recited portion of SEQ ID NO:594 (i.e., mature protein in claim 2, proprotein without the CBM in claim 3, or mature 
Claim 6 id indefinite in the recitation of “wherein the polypeptide is set forth in the amino acid sequence having at least 85% identity to SEQ ID NO:594, is …” as this phrase lacks proper antecedent basis as claim 1 has been amended and the phrase is confusing as there are many sequences having 85% (or 95% as recited in claim 1) identity to SEQ ID NO:594.
Applicants amendments to the claims did not address the above issue and thus the rejection is maintained herein.
Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 are improperly dependent as they encompass subject .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicants amendments to the claims did not address the above issues and thus the rejection is maintained herein.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. and/or Mishra et al. in view of Stone et al. and Hearn et al.
Thermomyces lanuginosus glucoamylase from cultivation broths of Thermomyces lanuginosus (page 569).  The glucoamylase hydrolyzes starch at pHs from 3-8 (Figure 3) and temperatures from 20-80°C (Fig. 4). Li et al. teach that glucoamylases are used in the starch processing.
Mishra et al. teach isolation of a 45 KD Thermomyces lanuginosus glucoamylase from cultivation broths of Thermomyces lanuginosus (page 655).  The glucoamylase hydrolyzes starch at pH 6 (page 659) and temperatures from 50-70°C (page 659).  Mishra teach that the N-terminal amino acid sequence is ATGSLDAFAAZPPIAFZGILG (page 665) and thus the glucoamylase isolated is clearly a fragment of the glucomaylase of SEQ ID NO:594 or a strain variant thereof.  Mishra further teach the use of mixtures of the glucoamylase with alpha amylase for starch saccharification (page 662).
	Stone et al. teach the cloning of the gene encoding a fungal glucoamylase (page 206) and teach that glucoamylases are used in the industrial process such as starch processing (page 205).  Stone teach that a variety of fungal glucomaylases have homologous sequences with similar domain structure including an N-terminal catalytic region and a C-terminal starch-binding domain (page 209)

Therefore it would have been obvious to clone the gene encoding the glucoamylase of Li et al. and/or Mishra et al. using the methods taught by Stone et al. and to express and purify the recombinant protein using the affinity tag methods of Hearn et al.  The recombinant protein obtained by doing so would inherently be that of SEQ ID NO:594 or a strain variant thereof.  It would have been further obvious to use the recombinant protein produced in a saccharification reaction together with an alpha amylase. As each of Li et al. and Mishra et al. teach that the non-recombinant protein was isolated from cultivation broths and is thus a secreted protein a skilled artisan would have found it obvious to express the recombinant protein using either its own signal sequence or a heterologous signal sequence.  Furthermore, as the disclosure of Mishra shows that the protein lacking its carboxy-terminus is active a skilled artisan would have found it obvious to express the N-terminal catalytic domain only also.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).